CentiMark Corporation ("Employer") appeals from an order of the Labor and Industrial Relations Commission ("Commission") denying its motion under Section 287.470 to review the permanent and total disability award that the Commission previously entered in favor of William Bray ("Employee"), its former employee. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).